UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6257




In Re:   BRIAN DOYLE,




                                                         Petitioner.




     On Petition for Writ of Mandamus.     (CA-04-22255-6-26AK)


Submitted:   June 20, 2005                   Decided:   July 6, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian Doyle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

          Brian Doyle petitions for writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2241

(2000) petition.   He seeks an order from this court directing the

district court to act.   Doyle has been transferred to the Community

Corrections Center, so he has received the relief requested in his

§ 2241 petition.   Moreover, we find there has been no undue delay

in the district court.   Accordingly, we deny Doyle’s petition for

mandamus relief.    We deny Doyle’s motion to be placed on home

confinement.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                  2